Exhibit 10.1
PURCHASE AGREEMENT
     THIS PURCHASE AGREEMENT (this “Agreement”) is effective as of the 17th day
of February, 2009, by and between Flagstar Bancorp, Inc. (the “Company”), a
corporation organized under the laws of the State of Michigan, with its
principal offices at 5151 Corporate Drive, Troy, Michigan 48098-2639 and MP
Thrift Investments L.P., a Delaware limited partnership (the “Purchaser”).
     WHEREAS, the Company entered into an Investment Agreement dated as of
December 17, 2008 with the Purchaser (the “Investment Agreement”), pursuant to
which the Purchaser purchased from the Company 250,000 shares of the Company’s
Convertible Participating Voting Preferred Stock, Series B (the “Series B
Preferred Stock”), at a purchase price of $1,000 per share, with each share
convertible into common stock, par value $0.01 per share, of the Company (the
“Common Stock”), at the liquidation preference divided by $0.80;
     WHEREAS, all capitalized terms used in this Agreement, but which are not
defined herein, shall have the definition that is ascribed to them under the
Investment Agreement;
     WHEREAS, in connection with the issuance of the Series B Preferred Stock,
the Company entered into an Amendment and Waiver Agreement dated as of
January 30, 2009 with the Purchaser (the “Closing Agreement”), pursuant to
which, subject to the terms and conditions set forth therein, the Company agreed
to issue and sell, and, the Purchaser agreed to purchase: (i) 50,000 shares of
the Company’s preferred stock with terms substantially identical to the Series B
Preferred Stock at a purchase price of $1,000 per share, with each share
convertible into Common Stock, at the liquidation preference divided by $0.80
(the “Conversion Shares”), and (ii) $50 million of trust preferred securities
with a 10% coupon, both as described in the Closing Agreement.
     IN CONSIDERATION of the mutual covenants contained in this Agreement, the
Company and the Purchaser agree as follows:
     SECTION 1. Agreement to Sell and Purchase the Shares. At the Closing (as
defined in Section 3), the Company will, subject to the terms and conditions of
this Agreement, issue and sell to the Purchaser and the Purchaser will buy from
the Company, upon the terms and conditions hereinafter set forth, 25,000 shares
of Series B Preferred Stock (the “Additional Shares”) at $1,000 per share (the
“Purchase Price”).
     SECTION 2. Delivery of the Shares at the Closing.
     2.1 The completion of the purchase and sale of the Additional Shares (the
“Closing”) shall occur on February 17, 2008 at the offices of Sullivan &
Cromwell LLP located at 125 Broad Street, New York, New York 10004 or such other
date or location as agreed by the parties, but not prior to the date that the
conditions for Closing set forth below have been satisfied or waived by the
appropriate party (the “Closing Date”).

 



--------------------------------------------------------------------------------



 



     2.2 At the Closing, the Purchaser shall deliver, in immediately available
funds, the full amount of the Purchase Price for the Additional Shares being
purchased hereunder to an account designated by the Company and the Company
shall deliver to the Purchaser the Additional Shares evidenced by one or more
share certificates incorporating the terms set forth in the certificate of
designations of the Series B Preferred Stock bearing an appropriate legend
referring to the fact that the Series B Preferred Stock were sold in reliance
upon the exemption from registration under the Securities Act of 1933, as
amended (the “Securities Act”), provided by Section 4(2) thereof and Rule 506
thereunder as more further described in Section 3.5.
     SECTION 3. Representations, Warranties and Covenants of the Purchaser. The
Purchaser represents and warrants to, and covenants with, the Company that:
     3.1 Experience. (i) The Purchaser is knowledgeable, sophisticated and
experienced in financial and business matters, in making, and is qualified to
make, decisions with respect to investments in shares representing an investment
decision like that involved in the purchase of the Additional Shares, including
investments in securities issued by the Company and comparable entities, has the
ability to bear the economic risks of an investment in the Additional Shares and
has reviewed carefully the information provided by the Company to the Purchaser
in connection with this Agreement and the purchase of the Additional Shares
hereunder, and has requested, received, reviewed and considered all information
it deems relevant in making an informed decision to purchase the Additional
Shares; (ii) the Purchaser is acquiring Additional Shares in the ordinary course
of its business and for its own account for investment only and with no present
intention of distributing any of the Additional Shares or any arrangement or
understanding with any other persons regarding the distribution of such
Additional Shares (this representation and warranty not limiting the Purchaser’s
right to sell pursuant to a registration statement or in compliance with the
Securities Act and the rules and regulations promulgated thereunder (the “Rules
and Regulations”)); (iii) the Purchaser will not, directly or indirectly, offer,
sell, pledge, transfer or otherwise dispose of (or solicit any offers to buy,
purchase or otherwise acquire or take a pledge of) any of the Additional Shares,
nor will the Purchaser engage in any short sale that results in a disposition of
any of the Additional Shares by the Purchaser, except in compliance with the
Securities Act and the Rules and Regulations and any applicable state securities
laws; (iv) the Purchaser is an “accredited investor” within the meaning of Rule
501(a) of Regulation D promulgated under the Securities Act.
     3.2 Reliance on Exemptions. The Purchaser understands that the Additional
Shares are being offered and sold to it in reliance upon specific exemptions
from the registration requirements of the Securities Act, the Rules and
Regulations and state securities laws and that the Company is relying upon the
truth and accuracy of, and the Purchaser’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of the Purchaser set
forth herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire the Additional Shares.
     3.3 Investment Decision. The Purchaser understands that nothing in the
Agreement or any other materials presented to the Purchaser in connection with
the purchase and sale of the Additional Shares, constitutes legal, tax or
investment advice. The Purchaser has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of the Additional Shares.

2



--------------------------------------------------------------------------------



 



     3.4 Risk of Loss. The Purchaser understands that its investment in the
Additional Shares involves a significant degree of risk, including a risk of
total loss of the Purchaser’s investment, and the Purchaser has full cognizance
of and understands all of the risk factors related to the Purchaser’s purchase
of the Securities. The Purchaser understands that the market price of the Common
Stock into which the Additional Shares is convertible has been volatile, and
that no representation is being made as to the future value of the Additional
Shares.
     3.5 Legend. The Purchaser understands that, until such time as a
registration statement has been declared effective or the Additional Shares may
be sold pursuant to Rule 144 under the Securities Act without any restriction as
to the number of securities as of a particular date that can then be immediately
sold, the Additional Shares will bear a restrictive legend in substantially the
following form:
“THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR SECURITIES LAWS OF ANY STATE AND MAY
NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS.
THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO TRANSFER AND OTHER
RESTRICTIONS SET FORTH IN AN INVESTMENT AGREEMENT, DATED AS OF DECEMBER 17,
2008, COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF THE ISSUER.”
     3.6 Transfer Restrictions. Consistent with the legend set forth in
Section 3.5, the Additional Shares may only be disposed of in compliance with
state and federal securities laws and the transfer and other restrictions set
forth in the Investment Agreement as if they were “Securities” thereunder.
     SECTION 4. Representations, Warranties and Covenants of the Company. The
Company represents and warrants to, and covenants with, the Purchaser that:
     4.1 Organization and Standing. The Company has been duly incorporated and
is an existing corporation in good standing under the laws of the State of
Michigan.
     4.2 Execution and Delivery; Enforceability. The execution, delivery and
performance of this Agreement by the Company and the consummation of the
transactions contemplated hereby have been duly authorized by the Board of
Directors. This Agreement has been duly and validly executed and delivered by
the Company and, assuming due authorization, execution and delivery by
Purchaser, is a valid and binding obligation of the Company enforceable against
the Company in accordance with its terms (except as enforcement may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer and similar laws of general applicability relating to or affecting
creditors’ rights or by general equity principles). No other corporate
proceedings are necessary for the execution and delivery by the Company of this
Agreement, the performance by it of its obligations hereunder or the
consummation by it of the transactions contemplated hereby, subject, in the case
of the authorization of the Conversion Shares, to receipt of the Stockholder
Approvals identified in the Certificate of Designations.

3



--------------------------------------------------------------------------------



 



     4.3 Due Authorization. The Additional Shares have been duly authorized and,
when issued and delivered against receipt of consideration therefore as provided
in this Agreement, will be validly issued, fully paid and non-assessable, will
not be issued in violation of or subject to preemptive rights of any other
stockholder of the Company and will not result in the violation or triggering of
any price-based antidilution adjustments under any agreement to which the
Company is a party. The voting rights of the holders of the Additional Shares
will be enforceable in accordance with the terms of the Certificate of
Designations. The Certificate of Designations has been filed with the Secretary
of State of the state of Michigan and, as of the Closing Date, will be in full
force and effect and enforceable against the Company in accordance with its
terms.
     4.4 Governmental Consents. No consent, approval, authorization or other
order of any court, regulatory body, administrative agency or other governmental
agency or body is required for the execution and delivery of this Agreement or
the consummation of the transactions contemplated by this Agreement, except for
compliance with the Blue Sky laws and federal securities laws applicable to the
offering of the Shares and such consents, approvals, authorizations or other
orders as have been obtained and are in full force and effect.
     4.5 No Conflicts. Neither the execution and delivery by the Company of this
Agreement, nor the consummation of the transactions contemplated hereby, nor
compliance by the Company with any of the provisions hereof (including, without
limitation, the conversion provisions of the Convertible Preferred Stock), will
(A) violate, conflict with, or result in a breach of any provision of, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or result in the termination of, or result in
the loss of any benefit or creation of any right on the part of any third party
under, or accelerate the performance required by, or result in a right of
termination or acceleration of, or result in the creation of any liens, charges,
adverse rights or claims, pledges, covenants, title defects, security interests
and other encumbrances of any kind upon any of the material properties or assets
of the Company or any Subsidiary under any of the terms, conditions or
provisions of (i) subject in the case of the authorization and issuance of the
Conversion Shares to receipt of the approval by the Company’s stockholders of
the Stockholder Proposals, its Certificate of Incorporation or bylaws (or
similar governing documents) or the certificate of incorporation, charter,
bylaws or other governing instrument of any Subsidiary or (ii) any note, bond,
mortgage, indenture, deed of trust, license, lease, agreement or other
instrument or obligation to which the Company or any Subsidiary is a party or by
which it may be bound, or to which the Company or any Subsidiary or any of the
properties or assets of the Company or any Subsidiary may be subject, or
(B) violate any law, statute, ordinance, rule, regulation, permit, concession,
grant, franchise or any judgment, ruling, order, writ, injunction or decree
applicable to the Company or any Subsidiary or any of their respective
properties or assets.

4



--------------------------------------------------------------------------------



 



     SECTION 5. Registration Rights. The Purchaser shall have the right to have
the Additional Shares (including the Conversion Shares) registered for resale
under the Securities Act, and related indemnification rights, as set forth in
Section 4.7 of the Investment Agreement, as if the Additional Shares (including
the Conversion Shares) were “Registrable Securities” thereunder.
     SECTION 6. New York Stock Exchange Listing. The Company shall promptly use
its reasonable best efforts to cause the Conversion Shares to be approved for
listing of the New York Stock Exchange or such other nationally recognized
securities exchange on which the Common Stock may be listed, subject to official
notice of issuance.
     SECTION 7. Notices. All notices, requests, consents and other
communications hereunder shall be in writing, shall be mailed by first-class
registered or certified airmail, e-mail, confirmed facsimile or nationally
recognized overnight express courier postage prepaid, and shall be deemed given
when so mailed and shall be delivered as addressed as follows:

  (a)   if to the Company, to:

      Flagstar Bancorp, Inc.
5151 Corporate Drive,
Troy, Michigan 48098-2639
Attention: Mr. Paul Borja
Facsimile: (248) 312-6833
E-mail: paul.borja@flagstar.com
        with a copy to:
        Kutak Rock LLP
1101 Connecticut Avenue, N.W.
Suite 1000
Washington, DC 20036-4374
Attention: Jeremy Johnson, Esq.
Facsimile: (202) 828-2488
E-mail: jeremy.johnson@KutakRock.com

     or to such other person at such other place as the Company shall designate
to the Purchaser in writing; and

5



--------------------------------------------------------------------------------



 



  (b)   if to a Purchaser, to:

      MP Thrift Investments L.P.
520 Madison Avenue
New York, New York 10022
Attention: Robert H. Weiss, General Counsel
Facsimile: (212) 651-4014
        with a copy to:
        Sullivan & Cromwell LLP
125 Broad Street
New York, New York 10004
Attention: Mitchell S. Eitel, Esq.
                 George J. Sampas, Esq.
Facsimile: (212) 558-3588

     or at such other address or addresses as may have been furnished to the
Company in writing.
     SECTION 8. Changes. This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Purchaser.
Any amendment or waiver effected in accordance with this Section 6 shall be
binding upon the Purchaser and the Company.
     SECTION 9. Headings. The headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be part of this Agreement.
     SECTION 10. Severability. In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.
     SECTION 11. Governing Law; Venue. This Agreement is to be construed in
accordance with and governed by the federal law of the United States of America
and the internal laws of the State of New York without giving effect to any
choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of New York to the rights
and duties of the parties, except that the parties hereto intend that the
provisions of Sections 5-1401 and 5-1402 of the New York general obligations law
shall apply to this Agreement. Each of the Company and the Purchaser submits to
the nonexclusive jurisdiction of the United States District Court for the
Southern District of New York and of any New York State court sitting in New
York City for purposes of all legal proceedings arising out of or relating to
this Agreement and the transactions contemplated hereby. Each of the Company and
the Purchaser irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court

6



--------------------------------------------------------------------------------



 



and any claim that any such proceeding brought in such a court has been brought
in an inconvenient forum.
     SECTION 12. Counterparts; Facsimile. This Agreement may be executed in
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties. Facsimile signatures shall be deemed original
signatures.
     SECTION 13. Entire Agreement. This Agreement and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Purchaser makes any representation,
warranty, covenant or undertaking with respect to such matters. Each party
expressly represents and warrants that it is not relying on any oral or written
representations, warranties, covenants or agreements outside of this Agreement.
     SECTION 14. Further Assurances. Each party agrees to cooperate fully with
the other parties and to execute such further instruments, documents and
agreements and to give such further written assurance as may be reasonably
requested by any other party to evidence and reflect the transactions described
herein and contemplated hereby and to carry into effect the intents and purposes
of this Agreement.
[Remainder of Page Left Intentionally Blank]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

            FLAGSTAR BANCORP, INC.
      By: /s/ Matthew Roslin         Name:   Matthew Roslin        Title:   EVP 
          MP THRIFT INVESTMENTS L.P.
      By:   MP (Thrift) Global Partners III LLC,         its General Partner   
        /s/ Robert H. Weiss       Name: Robert H. Weiss       Title:   General
Counsel      

8